Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered January 4, 2001, convicting defendant, after a jury trial, of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2V2 to 5 years, unanimously affirmed.
Defendant’s complaints regarding the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review those claims, we would find that the challenged remarks were generally responsive to the defense summation and fair comment on the evidence, and did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Any undue prejudice was prevented by the court’s curative instructions. Concur — Andrias, J.P., Saxe, Buckley and Lerner, JJ.